IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

YVELAN PIERRE,                        NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Petitioner,                     DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-2360

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed June 16, 2015.

Petition for Writ of Mandamus -- Original Jurisdiction.

Yvelan Pierre, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

BENTON, ROWE, and OSTERHAUS, JJ., CONCUR.